DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-22 and 26-35 are pending in this Office Action.
Claims 23-25 are canceled.

Response to Arguments
Applicant’s arguments filed in the amendment filed 10/21/2021, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.

Drawings
The formal drawings received on 12/13/2019 have been entered.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 11/359,859, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application (Application No. 16/714,674).  
Claim 22 recites “wherein … or (ii) the web resource is a programmatic interface and the server is an application server.” The Instant Application (Application No. 16/714,674) is a continuation of the U.S. Patent Application or Parent Application (Application No. 11/359,859). The support for the aforementioned limitation is provided by neither the specification nor the originally filed claims of the parent application.  The examiner reviewed the submitted the applicant’s remark; however, the applicant’s specification disclose ““wherein … or (ii) the web resource is a programmatic interface and the server is an application server.”    
Claim 27 recites “wherein the sequence of pages comprises a set of web application files for enabling a user interface (UI) feature on the web-enabled application.” The Instant Application (Application No. 16/714,674) is a continuation of the U.S. Patent Application or Parent Application (Application No. 11/359,859). The     

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 and 26-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US 7,659,905. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-22 and 26-35 of Instant Application (Appl. No. 16/714,674) are broader than claims 1-23 of U.S. Patent No. US 7,659,905.
Claims 1-22 and 26-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US 7,884,827. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-22 and 26-35 of Instant Application (Appl. No. 16/714,674) are broader than claims 1-26 of U.S. Patent No. US 7,884,827.
Claims 1-22 and 26-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US 8,169,443. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-22 and 26-35 of Instant Application (Appl. No. 16/714,674) are broader than claims 1-39 of U.S. Patent No. US 8,169,443.
Claims 1-22 and 26-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US 8,547,383. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-22 and 26-35 of Instant Application (Appl. No. 16/714,674) are broader than claims 1-39 of U.S. Patent No. US 8,547,383.
Claims 1-22 and 26-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US 9,219,792. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-22 and 26-35 of Instant Application (Appl. No. 16/714,674) are broader than claims 1-18 of U.S. Patent No. US 9,219,792.
Claims 1-22 and 26-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US 9,219,792. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-22 and 26-35 of Instant Application (Appl. No. 16/714,674) are broader than claims 1-18 of U.S. Patent No. US 9,219,792.
Claims 1-22 and 26-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US 10,523,779. Although the claims at issue are not identical, they are not patentably distinct from each claims 1-22 and 26-35 of Instant Application (Appl. No. 16/714,674) are broader than claims 1-12 of U.S. Patent No. US 10,523,779.
Claims 1-22 and 26-35 of this application is patentably indistinct from claims 1, 2, 5, 6, 8-14, 17-19, and 29 of Application No. 16723988. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822. Claims 1-22 and 26-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of Application No. 16723988. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-22 and 26-35 of Instant Application (Appl. No. 16/714,674) are non-obvious variant of claims of Application No. 16723988.
Claims 1-22 and 26-35 of this application is patentably indistinct from claims 1-20 and 31-40 of Application No. 16714676. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822. Claims 1-22 and 26-35 are rejected on the ground of nonstatutory .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-22 and 26-35 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 12, 26, and 31 recite “wherein in response to receiving the first set of objects, the web-enabled application: (i) renders, using the first set of objects, the first interface in the web-enabled application; receives and store the second set of objects in 
Rather, the applicant’s specification discloses the web-enabled application renders, using the first set of objects, the first interface in the web-enabled application in response to receiving the first set of object. The applicant’s specification does not disclose the web-enabled application receives and store the second set of objects in an information repository associated with the mobile device in response to receiving the first set of object; rather, the applicant’s specification discloses the web-enabled application receives and stores the second set of objects in an information repository associated with the mobile device in response to the received user input data. 
The applicant’s specification does not disclose “wherein in response to receiving the first set of objects, the web-enabled application: … (iii) in response to a user input at the rendered first interface, identifies that a third set of objects needed to display the second interface is not stored in the information repository;” rather, the applicant’s specification discloses “(iii) in response to a 
The applicant’s specification does not disclose “wherein in response to receiving the first set of objects, the web-enabled application: … (iv) receives, in response to requesting the identified third set of objects, the third set of objects needed to display the second interface;” rather, the applicant’s specification discloses “(iv) receives, in response to requesting the identified third set of objects, the third set of objects needed to display the second interface.” According to the specification, the step of receiving the third set of objects needed to display the second interface only occurs in response to requesting the identified third set of objects rather than in response to receiving the first set of objects. In other words, the step of “wherein in response to receiving the first set of objects, …” does not cause the step of “the web-enabled application: … (iv) receives, in response to requesting the identified third set of objects, the third set of objects needed to display the second interface” to occur.
The applicant’s specification does not disclose “wherein in response to receiving the first set of objects, the web-enabled application: … (v) renders, after receiving the third set of objects and using the second set of objects stored in the information repository and the received third set of objects, the second interface in the web-enabled application, wherein the second set of objects is retrieved from the information repository;” rather, the applicant’s specification discloses “(v) renders, after receiving the third set of objects and using the second set of objects stored in the information repository and the received third set of objects, the second interface in the web-enabled application, wherein the second set of objects is retrieved from the information repository.” According to the specification, the step of (v) rendering the second interface in the web-enabled application, wherein the second set of objects is retrieved from the information repository only occurs after receiving the third set of objects and using the second set of objects stored in the information repository and the received third set of objects rather than in response to receiving the first set of objects. In other words, the step of “wherein in response to receiving the first set of objects, …” does not cause the step of “the web-enabled application: … (v) renders, after receiving the third set of objects and using the second set of objects stored in the information repository and the received third set of objects, the second interface in the web-enabled application, wherein the second set of objects is retrieved from the information repository” to occur.

Contingent Limitation
MPEP 2111.04(II) states: 
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. 
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.
In view of MPEP 2111.04(II):
In claims 1, 12, 26, and 31, only the limitations “receiving user input data over a network from a web-enabled application running on a mobile device, 
First Set of Prior Art Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-3, 5, 6, 9-14, 16, 17, 20-22, 26, 27, 29, and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klein et al. (Patent No.: US 7,0474,85, hereinafter, “Klein”) in view of Weiss et al. (Pub. No.: US 2008/0222242, hereinafter, “Weiss”), and further in view of Genty et al. (Pub. No.: US 2002/0078165, hereinafter, “Genty”).
Claims 1, 12, 26, 31. Klein teaches:
A computer-implemented method for pre-fetching data, the method comprising: – on lines 37-45 in column 3 (An intelligent statistical technique is used to determine what the next web pages to be required are, and a technique is used to fetch these web pages from a web server, over the Internet, before they are officially requested.)
receiving user input data over a network from a web-enabled application, – on lines 28-35 in column 5 (Starting with an interaction at Web Browser 110 such as the click of a cursor control device 108 or mouse, <ENTER> key or other selected keyboard operation, a transaction is generated that will request a web page from Web Server 112 and possibly that of the Application Server 114 instead. The transaction is sent to Web Server 112 across network 102 which can be the Internet/Internet or any other private network).)
identifying, based on the user input data, a first set of objects for enabling the web-enabled application to render a first interface; – on lines 66-67 in column 5, on lines 1-8 in column 6 (Once a web page has the Java Applet tag as part of the page, the web page is transmitted to Web Browser 110 over network 102. At this point, Java Applet 124 may be executed as a program within and under the control of Web Browser 110.)
determining, based on the user input data, a second set of objects for enabling the web-enabled application to render a second interface, – on lines 11-22 in column 6 (Once Java Applet 124 initializes, a request is made by Java Applet 124 over network 102 to Web Agent 116 running under control of Web Server 112. The nature of the request is to retrieve from Web Agent 116, statistical information that relates to which web page is most often accessed directly after the current web page being viewed at this moment in Web Browser 110. In addition to the web page most likely to be accessed next, Web Agent 116 provides an Object List 126, to Java Applet 124 of Web Page Objects 128 that is ordered in statistical significance (high to low). Objects 128 can be graphics, applets or other web page content. Java Applet 124 retrieves Object List 126 over network 102 and begins its pre-caching logic upon it.)
transmitting, over the network and to the mobile device, the first set of objects; wherein in response to receiving the first set of object, the web-enabled application: – on lines 66-67 in column 5, on lines 1-8 in column 6, on lines 11-22 in column 6 (Once a web page has the Java Applet tag as part of the page, the web page is transmitted to Web Browser 110 over network 102. At this point, Java Applet 124 may be executed as a program within and under the control of Web Browser 110. Once Java Applet 124 initializes, a request is made by Java Applet 124 over network 102 to Web Agent 116 running under control of Web Server 112. The nature of the request is to retrieve from Web Agent 116, statistical information that relates to which web page is most often accessed directly after the current web page being viewed at this moment in Web Browser 110. In addition to the web page most likely to be accessed next, Web Agent 116 provides an Object List 126, to Java Applet 124 of Web Page Objects 128 that is ordered in statistical significance (high to low). Objects 128 can be graphics, applets or other web page content. Java Applet 124 retrieves Object List 126 over network 102 and begins its pre-caching logic upon it.)
(i) renders, using the first set of objects, the first interface in the web-enabled application, – on lines 12-16 in column 6 (The nature of the request is to retrieve from Web Agent 116, statistical information that relates to which web page is most often accessed directly after the current web page being viewed at this moment in Web Browser 110.)
(ii) receives and store the second set of objects in an information repository associated with the mobile device; – on lines 28-35 in column 6, on lines 42-52 in column 8 (Web Server 112 services this request and delivers to Java Applet 124, over network path 102, the requested Web Object 128. Then Java Applet 124 copies Web Object 128 into Web Browser Cache 130 where it will reside and be made available to Web Browser 110 on subsequent Web Browser 110 transactions. Thus, Web Object 128 is made available before actually needed by Web Browser 110. Pre-

Klein does not explicitly teach:
wherein the web-enabled application running on a mobile device; (iii) in response to a user input at the rendered first interface, identifies that a third set of objects needed to display the second interface is not stored in the information repository; (iv) receives, in response to requesting the identified third set of objects, the third set of objects needed to display the second interface; and (v) renders, after receiving the third set of object and using the second set of objects stored in the information repository and the received third set of objects, the second interface in the web-enabled application, wherein the second set of objects is retrieved from the information repository.
However, Weiss teaches:
wherein the web-enabled application running on a mobile device; – in paragraph [0027] (A common user device 140a-c may run a browser software program to surf the network and to communicate with one or more content servers 120a-c via portal 130. User devices 140 may be a laptop computer, a PDA such as a handheld computer, a cellular phone, a palm computer, an Internet appliance or other device 
(iii) in response to a user input at the rendered first interface, identifies that a third set of objects needed to display the second interface is not stored in the information repository; (iv) receives, in response to requesting the identified third set of objects, the third set of objects needed to display the second interface; and (v) renders, after receiving the third set of object and using the second set of objects stored in the information repository and the received third set of objects, the second interface in the web-enabled application, wherein the second set of objects is retrieved from the information repository. – in paragraphs [0012]-[0015], [0029]-[0035] [0044], [0045] (The additional browser links can point to an object, a JavaScript or an image, for example that can initiate a request to a predicted object/ML file. The additional browser link can point on the location of the predicted web-page itself. In order to lead the browser to cache these pre-push predicted objects and not displaying them before being requested by the surfer, embodiments of the present invention may further manipulate the ML file. The further manipulation can associate the predicted object with a small transparent image in the current page. Associating with a transparent image can be done in one embodiment by using style directives for not displaying the object that is associated with the additional link. The multipart object (MP) may comprise a transparent small image (as a response to the appropriate pushImgA tag) and a predictive ML file (HTML B*) with the pushImgB tag for the next page. In an alternate embodiment of the present invention the multipart object may include also objects that are associated with browser links that are embedded in HTML B (Bobj). The MP 335 reaches the user equipment on T11, while the user may be involved in handling web page `A`. Therefore, the MP 335 is stored in the browser's cache. In between T11 to T12, the user may select the link to web page `B`. In response to this selection, the browser may check its cache for an appropriate file. …If the web page `B` is stored in the browser cache, the web page B may immediately be parsed and be presented to the user. In an alternate embodiment, the browser may request the `B` objects. At T12 the browser reaches the tag (or the JavaScript push scheme, in an alternate exemplary embodiment of the present invention) for pushImgB and sends a request 350 GET pushImgB. At T13 the request is intercepted by the MEq 150 (FIG. 1) and the process proceeds as it is described above from T9 to T11 for the next predicted file `C` 355. The process may continue as long as the user is surfing.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Klein with Klein to include wherein the web-enabled application running on a mobile device; (iii) in response to a user input at the rendered first interface, identifies that a third set of objects needed to display the second interface is not stored in the information repository; (iv) receives, in response to requesting the identified third set of objects, the third set of objects needed to display the second interface; and (v) renders, after receiving the third set of object and using the second set of objects stored in the information repository and the received third set of objects, the second interface in the web-enabled application, wherein the second set of objects is retrieved from the information repository, as taught by Weiss, in paragraph [0002], to improving the quality of the user experience while navigating various websites by using 

Combination of Klein and Weiss does not explicitly teach:
wherein the web-enabled application is configured to render a sequence of interfaces associated with a web resource running on a server; wherein the first interface is in the sequence of interfaces; wherein the second interface is in the sequence of interfaces; wherein the second interface is subsequent to the first interface in the sequence of interfaces.
However, Genty teaches:
wherein the web-enabled application is configured to render a sequence of interfaces associated with a web resource running on a server; wherein the first interface is in the sequence of interfaces; wherein the second interface is in the sequence of interfaces; wherein the second interface is subsequent to the first interface in the sequence of interfaces – in paragraphs [0029], [0030], [0033] (The server includes a web page 330 that is a graphical interface having many sub-links. A user can access an area of interest on the web page 330 by positioning a cursor over the area of interest and clicking. This action causes the server 300 to retrieve a sub-page of the web page 330 by loading the sub-page into memory and displaying the sub-page on the client 320. A prefetch module 360 prefetches a sub-page of the web page 330 from the server 300. For example, if a user is reading a set of articles on a web page about fishing and the next set of articles on the web page is about golf, the prefetch module 360 would download the set of articles about golf from the server 300 sub-pages on the web page are prefetch in order, usually from top to bottom (box 440).)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Klein and Weiss with Genty to include wherein the web-enabled application is configured to render a sequence of interfaces associated with a web resource running on a server; wherein the first interface is in the sequence of interfaces; wherein the second interface is in the sequence of interfaces; wherein the second interface is subsequent to the first interface in the sequence of interfaces, as taught by Genty, in paragraphs [0007] and [0020], to provide a technique that prefetches a web page based on preferences learned from previous visits to the web page to reduce unnecessary bandwidth waste on downloading pages that will most likely never be viewed, while still providing a performance increase desired when using prefetching techniques.

Claims 2, 13, 32. Combination of Klein, Weiss, and Genty teaches The computer-implemented method of claim 1 – refer to the indicated claim for reference(s).
Klein teaches:
further comprising predicting, responsive to receiving the user input data, that the second interface is one of a set of possible next interfaces in the sequence of interfaces, wherein the second set of objects are determined based at least on the predicting. – on lines 11-22 in column 6 (Once Java Applet 124 initializes, a request is made by Java Applet 124 over network 102 to Web Agent 116 web page is most often accessed directly after the current web page being viewed at this moment in Web Browser 110. In addition to the web page most likely to be accessed next, Web Agent 116 provides an Object List 126, to Java Applet 124 of Web Page Objects 128 that is ordered in statistical significance (high to low). Objects 128 can be graphics, applets or other web page content. Java Applet 124 retrieves Object List 126 over network 102 and begins its pre-caching logic upon it.)

Claims 3, 14, 33. Combination of Klein, Weiss, and Genty teaches The computer-implemented method of claim 2 – refer to the indicated claim for reference(s).
Klein teaches:
wherein the predicting is based on an analysis of most frequently rendered interfaces. – on lines 11-22 in column 6 (Once Java Applet 124 initializes, a request is made by Java Applet 124 over network 102 to Web Agent 116 running under control of Web Server 112. The nature of the request is to retrieve from Web Agent 116, statistical information that relates to which web page is most often accessed directly after the current web page being viewed at this moment in Web Browser 110. In addition to the web page most likely to be accessed next, Web Agent 116 provides an Object List 126, to Java Applet 124 of Web Page Objects 128 that is ordered in statistical significance (high to low). Objects 128 can be graphics, applets or other web page content. Java Applet 124 retrieves Object List 126 over network 102 and begins its pre-caching logic upon it.)

Claims 5, 16, 35. Combination of Klein, Weiss, and Genty teaches The computer-implemented method of claim 1 – refer to the indicated claim for reference(s).
Klein teaches:
wherein further in response to receiving the first set of objects, the web-enabled application receives and stores the second set of objects on the mobile device after the web-enabled application renders the first interface. – on lines 28-35 in column 6 (Web Server 112 services this request and delivers to Java Applet 124, over network path 102, the requested Web Object 128. Then Java Applet 124 copies Web Object 128 into Web Browser Cache 130 where it will reside and be made available to Web Browser 110 on subsequent Web Browser 110 transactions. Thus, Web Object 128 is made available before actually needed by Web Browser 110.)

Claims 6, 17, 30. Combination of Klein, Weiss, and Genty teaches The computer-implemented method of claim 1 – refer to the indicated claim for reference(s).
Klein teaches:
wherein the first set of objects comprises at least one of a web page, CSS object, script, program, code object, image, digital media file, URL, JavaScript data, or link, and – on lines 66-67- in column 5, on lines 1-8 in column 6 (Once a web page has the Java Applet tag as part of the page, the web page is transmitted to Web Browser 110 over network 102. At this point, Java Applet 124 may be executed as a program within and under the control of Web Browser 110.)
wherein the second set of objects comprises at least one of a web page, CSS object, script, program, code object, image, digital media file, URL, JavaScript data, or link. – on lines 11-22 in column 6 (Once Java Applet 124 initializes, a request is made by Java Applet 124 over network 102 to Web Agent 116 running under control of Web Server 112. The nature of the request is to retrieve from Web Agent 116, statistical information that relates to which web page is most often accessed directly after the current web page being viewed at this moment in Web Browser 110. In addition to the web page most likely to be accessed next, Web Agent 116 provides an Object List 126, to Java Applet 124 of Web Page Objects 128 that is ordered in statistical significance (high to low). Objects 128 can be graphics, applets or other web page content. Java Applet 124 retrieves Object List 126 over network 102 and begins its pre-caching logic upon it.)

Claims 9, 20, 29. Combination of Klein, Weiss, and Genty teaches The computer-implemented method of claim 1 – refer to the indicated claim for reference(s).
Klein teaches:
wherein the user input data corresponds to a request to advance to a next interface in the sequence of interfaces, and the first set of objects and second set of objects are determined in response to the request to advance to a next interface in the sequence of interfaces. – on lines 42-52 in column 8 (Pre-caching is most effective if all Web Objects 128 have time to be requested from Web Server 112 and copied into Web Browser Cache 130 before the next Web Browser 110 transaction 

Claims 10, 21. Combination of Klein, Weiss, and Genty teaches The computer-implemented method of claim 1 – refer to the indicated claim for reference(s).
Klein teaches:
wherein the information repository is a memory or a cache associated with the mobile device. – on lines 42-52 in column 8 (Pre-caching is most effective if all Web Objects 128 have time to be requested from Web Server 112 and copied into Web Browser Cache 130 before the next Web Browser 110 transaction begins. And the faster the objects 128 can be pre-cached, the better the odds that an object 128 will be cached locally before the next Browser 110 transaction begins.)

Claims 11, 22. Combination of Klein, Weiss, and Genty teaches The computer-implemented method of claim 1 – refer to the indicated claim for reference(s).
Klein teaches:
wherein the web resource is a web site and the server is a web server. – on lines 28-35 in column 5, on lines 66-67 in column 5, on lines 1-8 in column 6 (Starting with an interaction at Web Browser 110 such as the click of a cursor control device 108 or mouse, <ENTER> key or other selected keyboard operation, a transaction is generated that will request a web page from Web Server 112 and possibly that of the Application Server 114 instead. The transaction is sent to Web Server 112 across network 102 which can be the Internet/Internet or any other private network). Once a Java Applet tag as part of the page, the web page is transmitted to Web Browser 110 over network 102. At this point, Java Applet 124 may be executed as a program within and under the control of Web Browser 110.)

Claim 27. Combination of Klein, Weiss, and Genty teaches The computer-implemented method of claim 26 – refer to the indicated claim for reference(s).

Weiss further teaches:
wherein the sequence of pages comprises a set of web application files for enabling a user interface (UI) feature on the web-enabled application. – in paragraph [0007], Abstract (When a user or system accesses a website or a web page, the delivery of an HTML file is initiated. Upon receiving the HTML file or page, the browser or other application begins parsing the HTML file. The rendering of markup language based files is accelerated by employing an apparatus to capture requests for markup language pages. The requested pages are retrieved and then examined to identify additional links that are contained therein. The markup language page is then modified by adding a trigger or tag into the page. The trigger or tag is basically a mechanism to automate a request for additional markup language information or pages. The trigger or tag, when received by the device requesting the markup language page, will invoke a request to obtain the markup language information or file represented by the tag. The tag can be a browser activated link or a JavaScript. A predictive module is used to review the additional links in the requested pages to identify a predicted next 
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Klein and Genty with Weiss to include wherein the sequence of pages comprises a set of web application files for enabling a user interface (UI) feature on the web-enabled application, as taught by Weiss, in paragraph [0002], to improving the quality of the user experience while navigating various websites by using the time that the user is viewing one page, to predict and fetch a following or next web page or additional browsing pages.

Claim(s) 4, 7, 8, 15, 18, 19, and 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klein et al. (Patent No.: US 7,0474,85, hereinafter, “Klein”) in view of Weiss et al. (Pub. No.: US 2008/0222242, hereinafter, “Weiss”), and further in view of Genty et al. (Pub. No.: US 2002/0078165, hereinafter, “Genty”) and Haveliwala et al. (Pub. No.: US 2010/0293057, hereinafter, “Haveliwala”).
Claims 4, 15, 34. Combination of Klein, Weiss, and Genty teaches The computer-implemented method of claim 2 – refer to the indicated claim for reference(s).
Klein teaches:
wherein the predicting is based on a result associated with the second interface being identified as a result that is responsive to the at least one of a text-based query or a user-specified category. – on lines 11-22 in column 6 (Once Java Applet 124 initializes, a request is made by Java Applet 124 over network 102 to web page is most often accessed directly after the current web page being viewed at this moment in Web Browser 110. In addition to the web page most likely to be accessed next, Web Agent 116 provides an Object List 126, to Java Applet 124 of Web Page Objects 128 that is ordered in statistical significance (high to low). Objects 128 can be graphics, applets or other web page content. Java Applet 124 retrieves Object List 126 over network 102 and begins its pre-caching logic upon it.)

Combination of Klein, Weiss, and Genty does not explicitly teach:
wherein the user input data corresponds to a request for results that are responsive to at least one of a text-based query or a user-specified category.
However, Haveliwala teaches:
wherein the user input data corresponds to a request for results that are responsive to at least one of a text-based query or a user-specified category – in paragraph [0006] (A user's interests may be expressed as terms, categories, or links, or any combination thereof. The user profile information is derived from any of prior searches by the user, prior search results, user activities in interacting with prior search results, user demographic, geographic, or psychographic information, expressed topic or category preferences, and web-sites associated with the user. Advertisers provide a price that they will pay to display advertisements to different user profiles, in essence bidding for different user profiles. An advertisement request, for example in conjunction with a search query, is received from a user (or a client device such as the user's 
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Klein, Weiss, and Genty with Haveliwala to include wherein the user input data corresponds to a request for results that are responsive to at least one of a text-based query or a user-specified category, as taught by Klein, on lines 46-58 in column 3, to intelligent pre-caching of web pages and their objects based on a statistical significance providing a statistical subset of objects to be available before actually needed. A statistical subset reduces the number of objects to be cached and reduces computer resource utilization as well as the utilization of the Internet. Thus, avoiding delays placed upon that web browser by the Internet network, memory or CPU.

Claims 7, 18. Combination of Klein, Weiss, and Genty teaches The computer-implemented method of claim 1 – refer to the indicated claim for reference(s).
Klein teaches:
the first set of objects and second set of objects are determined to be responsive to the text-based query. – on lines 28-35 in column 5, on lines 66-67 in column 5, on lines 1-22 in column 6 (Starting with an interaction at Web Browser 110 such as the click of a cursor control device 108 or mouse, <ENTER> key or other selected keyboard operation, a transaction is generated that will request a web page from Web Server 112 and possibly that of the Application Server 114 instead. The transaction is sent to Web Server 112 across network 102 which can be the Internet/Internet or any other private network). Once a web page has the Java Applet tag as part of the page, the web page is transmitted to Web Browser 110 over network 102. At this point, Java Applet 124 may be executed as a program within and under the control of Web Browser 110. Once Java Applet 124 initializes, a request is made by Java Applet 124 over network 102 to Web Agent 116 running under control of Web Server 112. The nature of the request is to retrieve from Web Agent 116, statistical information that relates to which web page is most often accessed directly after the current web page being viewed at this moment in Web Browser 110. In addition to the web page most likely to be accessed next, Web Agent 116 provides an Object List 126, to Java Applet 124 of Web Page Objects 128 that is ordered in statistical significance (high to low). Objects 128 can be graphics, applets or other web page content. Java Applet 124 retrieves Object List 126 over network 102 and begins its pre-caching logic upon it.)

Combination of Klein, Weiss, and Genty does not explicitly teach:
wherein the user input data corresponds to a text-based query.
However, Haveliwala teaches:
wherein the user input data corresponds to a text-based query – in paragraph [0006] (An advertisement request, for example in conjunction with a search query, is received from a user (or a client device such as the user's browser). The user profile of the user is obtained, and the advertiser (or advertisers) who have offered the highest effective price for the user profile are selected for providing advertisements to 
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Klein, Weiss, and Genty with Haveliwala to include wherein the user input data corresponds to a text-based query, as taught by Klein, on lines 46-58 in column 3, to intelligent pre-caching of web pages and their objects based on a statistical significance providing a statistical subset of objects to be available before actually needed. A statistical subset reduces the number of objects to be cached and reduces computer resource utilization as well as the utilization of the Internet. Thus, avoiding delays placed upon that web browser by the Internet network, memory or CPU.

Claims 8, 19. Combination of Klein, Weiss, and Genty teaches The computer-implemented method of claim 1 – refer to the indicated claim for reference(s).
Klein teaches:
the first set of objects and second set of objects are determined in response to the request for results. – on lines 28-35 in column 5, on lines 66-67 in column 5, on lines 1-22 in column 6 (Starting with an interaction at Web Browser 110 such as the click of a cursor control device 108 or mouse, <ENTER> key or other selected keyboard operation, a transaction is generated that will request a web page from Web Server 112 and possibly that of the Application Server 114 instead. The transaction is sent to Web Server 112 across network 102 which can be the Internet/Internet or any other private network). Once a web page has the Java Applet tag as part of the page, the web page is transmitted to Web Browser 110 over network 102. At this point, Java Applet 124 may be executed as a program within and under the control of Web Browser 110. Once Java Applet 124 initializes, a request is made by Java Applet 124 over network 102 to Web Agent 116 running under control of Web Server 112. The nature of the request is to retrieve from Web Agent 116, statistical information that relates to which web page is most often accessed directly after the current web page being viewed at this moment in Web Browser 110. In addition to the web page most likely to be accessed next, Web Agent 116 provides an Object List 126, to Java Applet 124 of Web Page Objects 128 that is ordered in statistical significance (high to low). Objects 128 can be graphics, applets or other web page content. Java Applet 124 retrieves Object List 126 over network 102 and begins its pre-caching logic upon it.)

Combination of Klein, Weiss, and Genty does not explicitly teach:
wherein the user input data corresponds to a request for results matching a user-specified category.
However, Haveliwala teaches:
wherein the user input data corresponds to a request for results matching a user-specified category – in paragraph [0006] (A user's interests may be expressed as terms, categories, or links, or any combination thereof. The user profile information is derived from any of prior searches by the user, prior search results, user activities in interacting with prior search results, user demographic, geographic, or psychographic information, expressed topic or category preferences, and web-sites associated with the user. Advertisers provide a price that they will pay to display advertisements to different 
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Klein, Weiss, and Genty with Haveliwala to include wherein the user input data corresponds to a request for results matching a user-specified category, as taught by Klein, on lines 46-58 in column 3, to intelligent pre-caching of web pages and their objects based on a statistical significance providing a statistical subset of objects to be available before actually needed. A statistical subset reduces the number of objects to be cached and reduces computer resource utilization as well as the utilization of the Internet. Thus, avoiding delays placed upon that web browser by the Internet network, memory or CPU.

Claim 28. Claim 28 is substantially similar to claims 4, 8, 15, 19.


Second Set of Prior Art Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-3, 5, 6, 9-14, 16, 17, 20-22, 26, 27, 29, and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klein et al. (Patent No.: US 7,0474,85, hereinafter, “Klein”) in view of Davis et al. (Pub. No.: US 2006/0069746, hereinafter, “Davis”), and further in view of Genty et al. (Pub. No.: US 2002/0078165, hereinafter, “Genty”).
Claims 1, 12, 26, 31. Klein teaches:
A computer-implemented method for pre-fetching data, the method comprising: – on lines 37-45 in column 3 (An intelligent statistical technique is used to determine what the next web pages to be required are, and a technique is used to fetch these web pages from a web server, over the Internet, before they are officially requested.)
receiving user input data over a network from a web-enabled application, – on lines 28-35 in column 5 (Starting with an interaction at Web Browser 110 such as the click of a cursor control device 108 or mouse, <ENTER> key or other selected keyboard operation, a transaction is generated that will request a web page from Web Server 112 and possibly that of the Application Server 114 instead. The transaction is sent to Web Server 112 across network 102 which can be the Internet/Internet or any other private network).)
identifying, based on the user input data, a first set of objects for enabling the web-enabled application to render a first interface; – on lines 66-67 in column 5, on lines 1-8 in column 6 (Once a web page has the Java Applet tag as part of the page, the web page is transmitted to Web Browser 110 over network 102. At this point, Java Applet 124 may be executed as a program within and under the control of Web Browser 110.)
determining, based on the user input data, a second set of objects for enabling the web-enabled application to render a second interface, – on lines 11-22 in column 6 (Once Java Applet 124 initializes, a request is made by Java Applet 124 over network 102 to Web Agent 116 running under control of Web Server 112. The nature of the request is to retrieve from Web Agent 116, statistical information that relates to which web page is most often accessed directly after the current web page being viewed at this moment in Web Browser 110. In addition to the web page most likely to be accessed next, Web Agent 116 provides an Object List 126, to Java Applet 124 of Web Page Objects 128 that is ordered in statistical significance (high to low). Objects 128 can be graphics, applets or other web page content. Java Applet 124 retrieves Object List 126 over network 102 and begins its pre-caching logic upon it.)
transmitting, over the network and to the mobile device, the first set of objects; wherein in response to receiving the first set of object, the web-enabled application: – on lines 66-67 in column 5, on lines 1-8 in column 6, on lines 11-22 in column 6 (Once a web page has the Java Applet tag as part of the page, the web page is transmitted to Web Browser 110 over network 102. At this point, Java Applet 124 may be executed as a program within and under the control of Web Browser 110. Once Java Applet 124 initializes, a request is made by Java Applet 124 over network 102 to Web Agent 116 running under control of Web Server 112. The nature of the request is to retrieve from Web Agent 116, statistical information that relates to which web page is most often accessed directly after the current web page being viewed at this moment in Web Browser 110. In addition to the web page most likely to be accessed next, Web Agent 116 provides an Object List 126, to Java Applet 124 of Web Page Objects 128 that is ordered in statistical significance (high to low). Objects 128 can be graphics, applets or other web page content. Java Applet 124 retrieves Object List 126 over network 102 and begins its pre-caching logic upon it.)
(i) renders, using the first set of objects, the first interface in the web-enabled application, – on lines 12-16 in column 6 (The nature of the request is to retrieve from Web Agent 116, statistical information that relates to which web page is most often accessed directly after the current web page being viewed at this moment in Web Browser 110.)
(ii) receives and store the second set of objects in an information repository associated with the mobile device; – on lines 28-35 in column 6, on lines 42-52 in column 8 (Web Server 112 services this request and delivers to Java Applet 124, over network path 102, the requested Web Object 128. Then Java Applet 124 copies Web Object 128 into Web Browser Cache 130 where it will reside and be made available to Web Browser 110 on subsequent Web Browser 110 transactions. Thus, Web Object 128 is made available before actually needed by Web Browser 110. Pre-

Klein does not explicitly teach:
wherein the web-enabled application running on a mobile device; (iii) in response to a user input at the rendered first interface, identifies that a third set of objects needed to display the second interface is not stored in the information repository; (iv) receives, in response to requesting the identified third set of objects, the third set of objects needed to display the second interface; and (v) renders, after receiving the third set of object and using the second set of objects stored in the information repository and the received third set of objects, the second interface in the web-enabled application, wherein the second set of objects is retrieved from the information repository.
However, Davis teaches:
wherein the web-enabled application running on a mobile device; (iii) in response to a user input at the rendered first interface, identifies that a third set of objects needed to display the second interface is not stored in the information repository; (iv) receives, in response to requesting the identified third set of objects, the third set of objects needed to display the second interface; and (v) renders, after receiving the third set of object and using the second set of objects stored in the information repository and the received third set of objects, the second interface in the web-enabled application, wherein the second set of objects is retrieved from the information repository. – in paragraphs [0044], [0056] (The user-agent header is used by origin server 134, for example, to determine the particular browser that is being used by mobile devices 102 and 116, so that context dependent content may be delivered to mobile devices 102 and 116 by origin server 134. The CO, for example, causes cache control 304 to invalidate the cached copy of content 308, such that content 308 is made to be stale. Once stale, the updating algorithm within cache control 304 forces a refresh of content 308 the next time that the user of browsing terminal 302 wishes to view content 308. In other words, prior to displaying content 308 to the user, any updates to content 308 are first retrieved from origin server 314 and then applied to content 308. At that time, the age of content 308 is then reset based on the new cache headers.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Klein with Davis to include wherein the web-enabled application running on a mobile device; (iii) in response to a user input at the rendered first interface, identifies that a third set of objects needed to display the second interface is not stored in the information repository; (iv) receives, in response to requesting the identified third set of objects, the third set of objects needed to display the second interface; and (v) renders, after receiving the third set of object and using the second set of objects stored in the information repository and the received third set of objects, the second interface in the web-enabled application, wherein the second set of objects is retrieved from the information repository, as taught by Davis, in paragraph [0006], to 

Combination of Klein and Davis does not explicitly teach:
wherein the web-enabled application is configured to render a sequence of interfaces associated with a web resource running on a server; wherein the first interface is in the sequence of interfaces; wherein the second interface is in the sequence of interfaces; wherein the second interface is subsequent to the first interface in the sequence of interfaces.
However, Genty teaches:
wherein the web-enabled application is configured to render a sequence of interfaces associated with a web resource running on a server; wherein the first interface is in the sequence of interfaces; wherein the second interface is in the sequence of interfaces; wherein the second interface is subsequent to the first interface in the sequence of interfaces – in paragraphs [0029], [0030], [0033] (The server includes a web page 330 that is a graphical interface having many sub-links. A user can access an area of interest on the web page 330 by positioning a cursor over the area of interest and clicking. This action causes the server 300 to retrieve a sub-page of the web page 330 by loading the sub-page into memory and displaying the sub-page on the client 320. A prefetch module 360 prefetches a sub-page of the web page 330 from the server 300. For example, if a user is reading a set of articles on a web page about fishing and the next set of articles on the web page is about golf, the prefetch module 360 would download the set of articles about golf from the server 300 sub-pages on the web page are prefetch in order, usually from top to bottom (box 440).)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Klein and Davis with Genty to include wherein the web-enabled application is configured to render a sequence of interfaces associated with a web resource running on a server; wherein the first interface is in the sequence of interfaces; wherein the second interface is in the sequence of interfaces; wherein the second interface is subsequent to the first interface in the sequence of interfaces, as taught by Genty, in paragraphs [0007] and [0020], to provide a technique that prefetches a web page based on preferences learned from previous visits to the web page to reduce unnecessary bandwidth waste on downloading pages that will most likely never be viewed, while still providing a performance increase desired when using prefetching techniques.

Claims 2, 13, 32. Combination of Klein, Davis, and Genty teaches The computer-implemented method of claim 1 – refer to the indicated claim for reference(s).
Klein teaches:
further comprising predicting, responsive to receiving the user input data, that the second interface is one of a set of possible next interfaces in the sequence of interfaces, wherein the second set of objects are determined based at least on the predicting. – on lines 11-22 in column 6 (Once Java Applet 124 initializes, a request is made by Java Applet 124 over network 102 to Web Agent 116 web page is most often accessed directly after the current web page being viewed at this moment in Web Browser 110. In addition to the web page most likely to be accessed next, Web Agent 116 provides an Object List 126, to Java Applet 124 of Web Page Objects 128 that is ordered in statistical significance (high to low). Objects 128 can be graphics, applets or other web page content. Java Applet 124 retrieves Object List 126 over network 102 and begins its pre-caching logic upon it.)

Claims 3, 14, 33. Combination of Klein, Davis, and Genty teaches The computer-implemented method of claim 2 – refer to the indicated claim for reference(s).
Klein teaches:
wherein the predicting is based on an analysis of most frequently rendered interfaces. – on lines 11-22 in column 6 (Once Java Applet 124 initializes, a request is made by Java Applet 124 over network 102 to Web Agent 116 running under control of Web Server 112. The nature of the request is to retrieve from Web Agent 116, statistical information that relates to which web page is most often accessed directly after the current web page being viewed at this moment in Web Browser 110. In addition to the web page most likely to be accessed next, Web Agent 116 provides an Object List 126, to Java Applet 124 of Web Page Objects 128 that is ordered in statistical significance (high to low). Objects 128 can be graphics, applets or other web page content. Java Applet 124 retrieves Object List 126 over network 102 and begins its pre-caching logic upon it.)

Claims 5, 16, 35. Combination of Klein, Davis, and Genty teaches The computer-implemented method of claim 1 – refer to the indicated claim for reference(s).
Klein teaches:
wherein further in response to receiving the first set of objects, the web-enabled application receives and stores the second set of objects on the mobile device after the web-enabled application renders the first interface. – on lines 28-35 in column 6 (Web Server 112 services this request and delivers to Java Applet 124, over network path 102, the requested Web Object 128. Then Java Applet 124 copies Web Object 128 into Web Browser Cache 130 where it will reside and be made available to Web Browser 110 on subsequent Web Browser 110 transactions. Thus, Web Object 128 is made available before actually needed by Web Browser 110.)

Claims 6, 17, 30. Combination of Klein, Davis, and Genty teaches The computer-implemented method of claim 1 – refer to the indicated claim for reference(s).
Klein teaches:
wherein the first set of objects comprises at least one of a web page, CSS object, script, program, code object, image, digital media file, URL, JavaScript data, or link, and – on lines 66-67- in column 5, on lines 1-8 in column 6 (Once a web page has the Java Applet tag as part of the page, the web page is transmitted to Web Browser 110 over network 102. At this point, Java Applet 124 may be executed as a program within and under the control of Web Browser 110.)
wherein the second set of objects comprises at least one of a web page, CSS object, script, program, code object, image, digital media file, URL, JavaScript data, or link. – on lines 11-22 in column 6 (Once Java Applet 124 initializes, a request is made by Java Applet 124 over network 102 to Web Agent 116 running under control of Web Server 112. The nature of the request is to retrieve from Web Agent 116, statistical information that relates to which web page is most often accessed directly after the current web page being viewed at this moment in Web Browser 110. In addition to the web page most likely to be accessed next, Web Agent 116 provides an Object List 126, to Java Applet 124 of Web Page Objects 128 that is ordered in statistical significance (high to low). Objects 128 can be graphics, applets or other web page content. Java Applet 124 retrieves Object List 126 over network 102 and begins its pre-caching logic upon it.)

Claims 9, 20, 29. Combination of Klein, Davis, and Genty teaches The computer-implemented method of claim 1 – refer to the indicated claim for reference(s).
Klein teaches:
wherein the user input data corresponds to a request to advance to a next interface in the sequence of interfaces, and the first set of objects and second set of objects are determined in response to the request to advance to a next interface in the sequence of interfaces. – on lines 42-52 in column 8 (Pre-caching is most effective if all Web Objects 128 have time to be requested from Web Server 112 and copied into Web Browser Cache 130 before the next Web Browser 110 transaction 

Claims 10, 21. Combination of Klein, Davis, and Genty teaches The computer-implemented method of claim 1 – refer to the indicated claim for reference(s).
Klein teaches:
wherein the information repository is a memory or a cache associated with the mobile device. – on lines 42-52 in column 8 (Pre-caching is most effective if all Web Objects 128 have time to be requested from Web Server 112 and copied into Web Browser Cache 130 before the next Web Browser 110 transaction begins. And the faster the objects 128 can be pre-cached, the better the odds that an object 128 will be cached locally before the next Browser 110 transaction begins.)

Claims 11, 22. Combination of Klein, Davis, and Genty teaches The computer-implemented method of claim 1 – refer to the indicated claim for reference(s).
Klein teaches:
wherein the web resource is a web site and the server is a web server. – on lines 28-35 in column 5, on lines 66-67 in column 5, on lines 1-8 in column 6 (Starting with an interaction at Web Browser 110 such as the click of a cursor control device 108 or mouse, <ENTER> key or other selected keyboard operation, a transaction is generated that will request a web page from Web Server 112 and possibly that of the Application Server 114 instead. The transaction is sent to Web Server 112 across network 102 which can be the Internet/Internet or any other private network). Once a Java Applet tag as part of the page, the web page is transmitted to Web Browser 110 over network 102. At this point, Java Applet 124 may be executed as a program within and under the control of Web Browser 110.)

Claim 27. Combination of Klein, Davis, and Genty teaches The computer-implemented method of claim 26 – refer to the indicated claim for reference(s).

Davis further teaches:
wherein the sequence of pages comprises a set of web application files for enabling a user interface (UI) feature on the web-enabled application. – in paragraph [0056] (The CO, for example, causes cache control 304 to invalidate the cached copy of content 308, such that content 308 is made to be stale. Once stale, the updating algorithm within cache control 304 forces a refresh of content 308 the next time that the user of browsing terminal 302 wishes to view content 308. In other words, prior to displaying content 308 to the user, any updates to content 308 are first retrieved from origin server 314 and then applied to content 308. At that time, the age of content 308 is then reset based on the new cache headers.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Klein and Genty with Davis to include wherein the sequence of pages comprises a set of web application files for enabling a user interface (UI) feature on the web-enabled application, as taught by Davis, in paragraph [0006], to provide a technique which uses web page caching by the browser in order to accelerate a browsing session.

Claim(s) 4, 7, 8, 15, 18, 19, and 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klein et al. (Patent No.: US 7,0474,85, hereinafter, “Klein”) in view of Davis et al. (Pub. No.: US 2006/0069746, hereinafter, “Davis”), and further in view of Genty et al. (Pub. No.: US 2002/0078165, hereinafter, “Genty”) and Haveliwala et al. (Pub. No.: US 2010/0293057, hereinafter, “Haveliwala”).
Claims 4, 15, 34. Combination of Klein, Davis, and Genty teaches The computer-implemented method of claim 2 – refer to the indicated claim for reference(s).
Klein teaches:
wherein the predicting is based on a result associated with the second interface being identified as a result that is responsive to the at least one of a text-based query or a user-specified category. – on lines 11-22 in column 6 (Once Java Applet 124 initializes, a request is made by Java Applet 124 over network 102 to Web Agent 116 running under control of Web Server 112. The nature of the request is to retrieve from Web Agent 116, statistical information that relates to which web page is most often accessed directly after the current web page being viewed at this moment in Web Browser 110. In addition to the web page most likely to be accessed next, Web Agent 116 provides an Object List 126, to Java Applet 124 of Web Page Objects 128 that is ordered in statistical significance (high to low). Objects 128 can be graphics, applets or other web page content. Java Applet 124 retrieves Object List 126 over network 102 and begins its pre-caching logic upon it.)

Combination of Klein, Davis, and Genty does not explicitly teach:
wherein the user input data corresponds to a request for results that are responsive to at least one of a text-based query or a user-specified category.
However, Haveliwala teaches:
wherein the user input data corresponds to a request for results that are responsive to at least one of a text-based query or a user-specified category – in paragraph [0006] (A user's interests may be expressed as terms, categories, or links, or any combination thereof. The user profile information is derived from any of prior searches by the user, prior search results, user activities in interacting with prior search results, user demographic, geographic, or psychographic information, expressed topic or category preferences, and web-sites associated with the user. Advertisers provide a price that they will pay to display advertisements to different user profiles, in essence bidding for different user profiles. An advertisement request, for example in conjunction with a search query, is received from a user (or a client device such as the user's browser). The user profile of the user is obtained, and the advertiser (or advertisers) who have offered the highest effective price for the user profile are selected for providing advertisements to the user. Advertisements from these advertisers are selected, and provided to the user for display in conjunction with the search results.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Klein, Davis, and Genty with Haveliwala to include wherein the user input data corresponds to a request for results that are responsive to at least one of a text-based query or a user-specified category, as taught by Klein, on lines 46-58 in column 3, to intelligent pre-caching of web pages and their objects based on a statistical 

Claims 7, 18. Combination of Klein, Davis, and Genty teaches The computer-implemented method of claim 1 – refer to the indicated claim for reference(s).
Klein teaches:
the first set of objects and second set of objects are determined to be responsive to the text-based query. – on lines 28-35 in column 5, on lines 66-67 in column 5, on lines 1-22 in column 6 (Starting with an interaction at Web Browser 110 such as the click of a cursor control device 108 or mouse, <ENTER> key or other selected keyboard operation, a transaction is generated that will request a web page from Web Server 112 and possibly that of the Application Server 114 instead. The transaction is sent to Web Server 112 across network 102 which can be the Internet/Internet or any other private network). Once a web page has the Java Applet tag as part of the page, the web page is transmitted to Web Browser 110 over network 102. At this point, Java Applet 124 may be executed as a program within and under the control of Web Browser 110. Once Java Applet 124 initializes, a request is made by Java Applet 124 over network 102 to Web Agent 116 running under control of Web Server 112. The nature of the request is to retrieve from Web Agent 116, statistical information that relates to which web page is most often accessed directly after the current web page being viewed at this moment in Web Browser 110. In addition to the Web Agent 116 provides an Object List 126, to Java Applet 124 of Web Page Objects 128 that is ordered in statistical significance (high to low). Objects 128 can be graphics, applets or other web page content. Java Applet 124 retrieves Object List 126 over network 102 and begins its pre-caching logic upon it.)

Combination of Klein, Davis, and Genty does not explicitly teach:
wherein the user input data corresponds to a text-based query.
However, Haveliwala teaches:
wherein the user input data corresponds to a text-based query – in paragraph [0006] (An advertisement request, for example in conjunction with a search query, is received from a user (or a client device such as the user's browser). The user profile of the user is obtained, and the advertiser (or advertisers) who have offered the highest effective price for the user profile are selected for providing advertisements to the user. Advertisements from these advertisers are selected, and provided to the user for display in conjunction with the search results.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Klein, Davis, and Genty with Haveliwala to include wherein the user input data corresponds to a text-based query, as taught by Klein, on lines 46-58 in column 3, to intelligent pre-caching of web pages and their objects based on a statistical significance providing a statistical subset of objects to be available before actually needed. A statistical subset reduces the number of objects to be cached and reduces 

Claims 8, 19. Combination of Klein, Davis, and Genty teaches The computer-implemented method of claim 1 – refer to the indicated claim for reference(s).
Klein teaches:
the first set of objects and second set of objects are determined in response to the request for results. – on lines 28-35 in column 5, on lines 66-67 in column 5, on lines 1-22 in column 6 (Starting with an interaction at Web Browser 110 such as the click of a cursor control device 108 or mouse, <ENTER> key or other selected keyboard operation, a transaction is generated that will request a web page from Web Server 112 and possibly that of the Application Server 114 instead. The transaction is sent to Web Server 112 across network 102 which can be the Internet/Internet or any other private network). Once a web page has the Java Applet tag as part of the page, the web page is transmitted to Web Browser 110 over network 102. At this point, Java Applet 124 may be executed as a program within and under the control of Web Browser 110. Once Java Applet 124 initializes, a request is made by Java Applet 124 over network 102 to Web Agent 116 running under control of Web Server 112. The nature of the request is to retrieve from Web Agent 116, statistical information that relates to which web page is most often accessed directly after the current web page being viewed at this moment in Web Browser 110. In addition to the web page most likely to be accessed next, Web Agent 116 provides an Object List 126, to Java Applet 124 of Web Page Objects 128 that is ordered in statistical significance (high to low). Objects 128 can be graphics, applets or other web page content. Java Applet 124 retrieves Object List 126 over network 102 and begins its pre-caching logic upon it.)

Combination of Klein, Davis, and Genty does not explicitly teach:
wherein the user input data corresponds to a request for results matching a user-specified category.
However, Haveliwala teaches:
wherein the user input data corresponds to a request for results matching a user-specified category – in paragraph [0006] (A user's interests may be expressed as terms, categories, or links, or any combination thereof. The user profile information is derived from any of prior searches by the user, prior search results, user activities in interacting with prior search results, user demographic, geographic, or psychographic information, expressed topic or category preferences, and web-sites associated with the user. Advertisers provide a price that they will pay to display advertisements to different user profiles, in essence bidding for different user profiles. An advertisement request, for example in conjunction with a search query, is received from a user (or a client device such as the user's browser). The user profile of the user is obtained, and the advertiser (or advertisers) who have offered the highest effective price for the user profile are selected for providing advertisements to the user. Advertisements from these advertisers are selected, and provided to the user for display in conjunction with the search results.)


Claim 28. Claim 28 is substantially similar to claims 4, 8, 15, 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD RAZA whose telephone number is (571)272-7734.  The examiner can normally be reached on Monday-Friday, 7:00 A.M.-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD RAZA/Primary Examiner, Art Unit 2449